Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00146-CV

                               IN THE INTEREST OF A.L.A., a Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2000EM502104
                             Honorable Eric Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 30, 2014

MOTION DENIED AS MOOT; DISMISSED FOR WANT OF JURISDICTION

           On March 3, 2014, appellant Susan Idalia Anderson Costner filed a “Motion for Leave to

File Late Notice of Appeal” in this court. However, no notice of appeal appears to have been filed

in the trial court or in this court.

           This court’s jurisdiction is invoked by the timely filing of a notice of appeal. Molina v.

Housing Authority of the City of San Antonio, No. 04-04-00774-CV, 2004 WL 2715903, *1 (Tex.

App.—San Antonio Dec. 1, 2004, no pet.) (mem. op.); TEX. R. APP. P. 25.1(b). Because it

appeared appellant did not file a notice of appeal, we ordered her to file a written response in this

court on or before April 11, 2014, establishing that she has timely filed a notice of appeal and

thereby invoked this court’s jurisdiction. We advised that if appellant failed to satisfactorily
                                                                                   04-14-00146-CV


respond within the time provided, the appeal will be dismissed for want of jurisdiction. See TEX.

R. APP. P. 42.3(a). Appellant did not file a response.

       Accordingly, we hold appellant has not invoked this court’s jurisdiction, and we: (1) deny

her motion for leave to file late notice of appeal as moot, and (2) dismiss the appeal. See Molina

v. Housing Authority of the City of San Antonio, No. 04-04-00774-CV, 2004 WL 2715903, *1

(Tex. App.—San Antonio Dec. 1, 2004, no pet.) (mem. op.); TEX. R. APP. P. 25.1(b).


                                                 PER CURIAM




                                                -2-